      Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 1 of 7




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF IOWA

                                            )
UNITED STATES OF AMERICA,                   )   Criminal No. 4:20-CR-022
                                            )
                v.                          )
                                            )   GOVERNMENT’S RESISTANCE
JAMAR LAWRENCE DANIELS,                     )   TO DEFENDANT’S MOTION
                                            )   TO SUPPRESS
                Defendant.                  )
                                            )

                                  INTRODUCTION

       On February 19, 2020, a grand jury for the Southern District of Iowa returned

a one-count Indictment, charging Defendant with possession with intent to distribute

a controlled substance, in violation of Title 21, United States Code, Sections 841(a)(1),

841(b)(1)(B).

       On November 17, 2020, Defendant filed a motion to suppress. (DCD 27.)

Defendant contends that the initial traffic stop of his vehicle lacked probable cause.

Defendant requests the Court suppress the items seized from the subsequent search

of his vehicle.

       The Court should deny Defendant’s motion.

                                       FACTS 1

       On the afternoon of January 22, 2020, Iowa State Trooper Baltes was

conducting routine patrol on Interstate 80 eastbound. At the time, the roads were




1 This section contains facts from law enforcement reports and recordings.
Government’s Exhibit 1 is a segment of dash camera footage. Exhibit 2 is the law
enforcement report.
      Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 2 of 7




completely wet and slippery in many spots due to falling snow. See generally, Gov.

Ex. 1; Defense Exhibit A. Traveling in front of Trooper Baltes was Defendant’s white

SUV. (Gov. Ex. 1.) In front of Defendant’s vehicle was a semi-truck. Id. Both the SUV

and the semi-truck appeared to be traveling at approximately 65 miles per hour. (Gov.

Ex. 2.)

          Trooper Baltes observed the semi-truck make a lane-change from the outside

lane to the inside lane in order to avoid a stopped vehicle on the shoulder of the

interstate. (Gov. Ex. 1 at 0:09). Defendant’s SUV then also moved to the inside lane.

(Id. at 0:10.) Trooper Baltes observed Defendant’s SUV appear to accelerate as the

semi-truck merged back to the outside lane. (Id. at 0:16.) Because of this, Trooper

Baltes utilized his stopwatch to track the travel time between the two vehicles. (Gov.

Ex. 2.) Trooper Baltes activated his stopwatch at approximately the moment when he

observed the rear end of the semi-truck pass over the edge of a white broken center

line, and stopped the stopwatch at approximately the moment when he observed the

front end of Defendant’s SUV pass the same point on the white broken center line.

Id.   Trooper     Baltes’   stopwatch   indicated   Defendant’s   SUV   was   traveling

approximately 0.87 seconds behind the semi-truck. Id.

          Trooper Baltes stopped Defendant’s SUV for following the semi-truck too

closely, in violation of Iowa law. Once Trooper Baltes approached Defendant, Trooper

Baltes immediately smelled the odor of marijuana emanating from Defendant’s

vehicle. Pursuant to a probable cause search of Defendant’s vehicle, law enforcement




                                            1
        Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 3 of 7




seized approximately 47,089 grams of marijuana, as well as over approximately 200

pounds of marijuana edibles.

                                     ARGUMENT

I.      Probable cause supported the traffic stop of Defendant’s vehicle.

        A.    Legal standard

        A traffic stop is reasonable under the Fourth Amendment if it is supported by

either probable cause or an articulable and reasonable suspicion that a traffic

violation has occurred. United States v. Herrera-Gonzales, 474 F.3d 1105, 1109 (8th

Cir. 2007) (citing United States v. Washington, 455 F.3d 824, 826 (8th Cir. 2006))

(internal citations omitted); see United States v. Andrews, 454 F.3d 919, 921 (8th

Cir.2006) (“Probable cause exists when a reasonable officer, confronted with the facts

known to the officer at the time of the stop, could have believed that there was a fair

probability that a violation of law had occurred.”). “When an officer observes a traffic

offense – however minor – he has probable cause to stop the driver of the vehicle.”

United States v. Cummins, 920 F.2d 498, 500 (8th Cir. 1990) (citing Pennsylvania v.

Mimms, 434 U.S. 106, 98 S.Ct. 330 (1977)). Even where an officer makes a mistake

in concluding that a traffic violation has occurred, the stop does not violate the Fourth

Amendment if the mistake was objectively reasonable. Herrera-Gonzales, 474 F.3d at

1109.

        B.    Argument

        On January 22, 2020, at approximately 1:55pm, the roadways were completely

wet as snow was falling. Defendant’s vehicle and the semi-truck he was following




                                           2
      Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 4 of 7




were traveling at approximately 65 miles per hour on the interstate. Because Trooper

Baltes believed Defendant was traveling too closely to the semi-truck, he utilized his

stopwatch to more accurately determine the distance between the vehicles. When

using his stopwatch, Trooper Baltes learned that Defendant’s vehicle was traveling

approximately 0.87 seconds behind the semi-truck.

      Trooper Baltes observed Defendant following too closely behind the semi-truck,

which gave him probable cause to believe a traffic violation occurred, specifically a

violation of Iowa Code § 321.307, which prohibits drivers from following vehicles

“more closely than is reasonable and prudent, having due regard for the speed of such

vehicles and the traffic upon and the condition of the highway.”

      The Eighth Circuit Court of Appeals has upheld the use of a “two-second rule”

to determine if one vehicle is following another too closely, in violation of state law.

Andrews, 454 F.3d at 922; United States v. Lopez, 564 F.3d 1001 (8th Cir. 2009). The

Nebraska statute at issue in Andrews and Lopez prohibited “the driver of a motor

vehicle   to   ‘follow another vehicle    more    closely   than is reasonable      and

prudent.’” Lopez, 564 F.3d at 1003 (citing Neb.Rev.Stat. § 60-6, 140(1)). In

both Lopez and Andrews, Nebraska troopers applied a “two-second rule,” which

measures the time it takes two vehicles to pass the same fixed location. Lopez, 564

F.3d at 1002; Andrews, 454 F.3d at 921. The Court held that the “so-called ‘two-

second rule’…is a widely-used rule of thumb that accounts for the speed of traffic in

a more reliable way than a distance-based heuristic.” Andrews, 454 F.3d at 921-922.




                                           3
      Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 5 of 7




      In Andrews, the Court held that “when one car trails another by less than two

seconds, an officer will generally have probable cause to believe that the trailing car

is closer than what is reasonable and prudent. An even stronger inference of risk

exists when the weather is inclement[.]” 454 F.3d at 922. Generally, other circuits to

consider the two-second rule have agreed. See United States v. Muriel, 418 F.3d 720,

724 (7th Cir. 2005); United States v. Nichols, 374 F.3d 959, 965 (10th Cir.

2004), vacated, 543 U.S. 1113, 125 S.Ct. 1082, 160 L.Ed.2d 1054 (2005), opinion

affirming conviction reinstated and case remanded for resentencing, 410 F.3d 1186,

1187 (10th Cir. 2005).

      In United States v. Holleman, the district court for the Northern District of

Iowa analyzed a traffic stop for a violation of Iowa Code § 321.307 that occurred

during the day with no inclement weather. The court held that “a ‘two-second rule’ is

a reasonable method for determining a safe distance between automobiles traveling

at interstate speeds” under Iowa Code § 321.307. No. 12-CR-40-LRR, 2012 WL

6201748, at *4 (N.D. Iowa Dec. 12, 2012), aff'd, 743 F.3d 1152 (8th Cir. 2014). The

court went on to hold that even though a two-second rule is not “enshrined in [Iowa]

law,” it is an objectively reasonable basis to believe a vehicle is following another too

closely. Id. (citing Andrews, 454 F.3d at 921).

       Additionally, the Iowa Driver's Manual contains the following advice regarding
following too closely:

      Many accidents are caused by following the vehicle ahead too closely.
      You must be able to stop before hitting anything in front of you. Higher
      speeds require greater stopping distances. Keep this in mind when
      following another vehicle. The safest and easiest way to judge a safe
      following distance is to use the “Two-Second Rule.”



                                           4
       Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 6 of 7




       This will keep the vehicles in front of you far enough ahead that you will
       be able to stop within the assured clear distance ahead. The “Two-
       Second Rule” gives you about 1 1/2 car lengths between you and the car
       ahead of you for every 10 mph of speed you are traveling. If weather or
       road conditions are not ideal, use three seconds or more to be safe.

Iowa Dep't of Transp., Iowa Driver's Manual, 39 (2020), available                                 at
https://iowadot.gov/mvd/driverslicense/dlmanual/dlmanual.pdf 2

       Trooper Baltes was able to determine that Defendant was following the semi-

truck well-below two seconds. Additionally, there were poor weather conditions, poor

road conditions, and the vehicles were traveling at approximately 65 miles per hour

on the interstate. These factors gave Trooper Baltes probable cause to stop Defendant

for a violation of § 321.307.

II.    The Court should deny the motion without an evidentiary hearing.

       On a motion to suppress, the Court should not hold an evidentiary hearing “as

a matter of course,” but only “if the moving papers are sufficiently definite, specific,

detailed, and nonconjectural to enable the court to conclude that contested issues of

fact . . . are in question, [and] an evidentiary hearing is required.” United States v.

Losing, 539 F.2d 1174, 1177 (8th Cir. 1976); accord United States v. Lewis, 40 F.3d

1325, 1332 (1st Cir. 1994). Here, the parties largely do not dispute the facts and the

exhibits demonstrate Defendant’s violation of Iowa law and the probable cause

supporting his traffic stop.



2 The Court may take judicial notice of the Iowa Driver’s Manual. A Court may take judicial notice of
“a fact that is not subject to reasonable dispute because it…can be accurately and readily determined
from sources whose accuracy cannot reasonably be questioned.” Holleman, No. 12-CR-40-LRR, 2012
WL 6201748, at *4, n.3 (quoting Fed.R.Evid. 201(b)).




                                                 5
      Case 4:20-cr-00022-RGE-CFB Document 33 Filed 12/08/20 Page 7 of 7




                                      CONCLUSION

       For the foregoing reasons, the government respectfully requests the Court

deny Defendant’s motion to suppress.

                                                    Respectfully submitted,

                                                    Marc Krickbaum
                                                    United States Attorney

                                              By:   /s/ Mallory E. Weiser
                                                    Mallory E. Weiser
                                                    Special Assistant United States Attorney
                                                    U.S. Courthouse Annex, Suite 286
                                                    110 E. Court Avenue
                                                    Des Moines, Iowa 50309
                                                    Tel: (515) 473-9300
                                                    Fax: (515) 473-9292
                                                    Email: mallory.weiser@usdoj.gov

CERTIFICATE OF SERVICE

I hereby certify that on December 8, 2020, I
electronically filed the foregoing with the
Clerk of Court using the CM ECF system. I hereby
certify that a copy of this document was served
on the parties or attorneys of record by:

    U.S. Mail       Fax       Hand Delivery

  X ECF/Electronic filing       Other means
UNITED STATES ATTORNEY
By: /s/ Mallory E. Weiser
   Special Assistant U.S. Attorney




                                                6
